         Case 1:20-cv-11120-VEC Document 20 Filed 02/11/21 Page
                                                            USDC1 of 2
                                                                   SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 



                                                                     MEMO ENDORSED
                                                                                        Nicholas Tardif
                                                                      Director, Business & Legal Affairs

                                                                                        DIRECT DIAL NO.
                                                                                         (212) 331-2235

                                                                                         EMAIL ADDRESS
                                                                           nicholas.tardif@umusic.com
February 11, 2021

Hon. Valerie Caproni
United States District Judge
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007

       Re:    Headley v. Universal Music Group, Inc. et al. – 20-cv-11120-VEC

Dear Judge Caproni:

        I am counsel for defendant UMG Recordings, Inc. (“UMG”), incorrectly sued herein as
Universal Music Group, Inc. and Republic Records, Inc. I write to respectfully request an
adjournment of the Initial Pretrial Conference that is currently scheduled for February 19, 2021.
The adjournment will give Defendants additional time to engage outside litigation counsel and
review the parties’ proposed pre-conference submissions, and also to investigate and seek a
resolution of this matter.

        Plaintiff’s complaint was filed on December 31, 2020. UMG and co-defendant Cash
Money Records, Inc. (“Cash Money”) were served on January 11 and January 13, 2021,
respectively, and both were granted an extension to respond to the complaint until March 3,
2021. Defendants Onika Tanya Maraj-Petty p/k/a Nicki Minaj (“Minaj”) and Tokyo Ninja, LLC
(“Tokyo Ninja”) were served on January 16, 2021 and were granted an extension to respond to
the complaint until March 10, 2021. I understand that co-defendant Young Money
Entertainment, Inc. has not yet been served. On February 8, 2021, Plaintiff’s counsel sent an
email to Defendants’ counsel with a draft of the joint letter and proposed case management plan.
UMG and Cash Money are in the process of engaging outside litigation counsel and thus have
been unable to comment on the proposed submissions.

        UMG thus respectfully requests a brief adjournment of the February 19 conference so it
can retain outside litigation counsel and substantively comment on the proposed submissions.
UMG proposes that the conference be reset to either March 12, 2021, March 19, 2021, or March
26, 2021, and that the parties’ pre-conference letter and draft case management plan be filed no
later than eight days before the rescheduled conference. All counsel in this matter (copied here)


                                               1
              Case 1:20-cv-11120-VEC Document 20 Filed 02/11/21 Page 2 of 2




    have consented to the adjournment. This is the first request to adjourn this conference. I also
    apologize to the Court for filing this request the same day the joint letter and proposed case
    management plan is due. I was unable to file this request yesterday as the Court’s CM/ECF
    system was down and did not come back online until this morning. Thank you.


                                                                  ery Truly Yours,
                                                                 Very       You



                                                                 Nicholas J. Tardif



    cc:     Stephen Drummond, Esq. (via ECF)
            Daniel J. Aaron, Esq. (via ECF)
            Joshua Rosenberg, Esq. (via ECF)
            Edward R. Grauer, Esq. (via email) (counsel for Cash Money Records, Inc.)


$SSOLFDWLRQ*5$17('7KHLQLWLDOSUHWULDOFRQIHUHQFHFXUUHQWO\VFKHGXOHGIRU)ULGD\)HEUXDU\LV
KHUHE\DGMRXUQHGWR)ULGD\0DUFKDW$03UHFRQIHUHQFHVXEPLVVLRQVDUHGXHQRODWHUWKDQ
7KXUVGD\0DUFK)RUWKHFRQIHUHQFHGLDOLQLQIRUPDWLRQDQGDGHVFULSWLRQRIWKHUHTXLUHPHQWVIRUWKH
SUHFRQIHUHQFHVXEPLVVLRQVWKHSDUWLHVVKRXOGFRQVXOWWKHQRWLFHRILQLWLDOSUHWULDOFRQIHUHQFHDWGRFNHWHQWU\
SO ORDERED.



                   'DWH)HEUXDU\
                   'DWH)
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                                     2
